Citation Nr: 0802885	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a lung disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1963 to June 
1967.

This case comes before the Board of Veterans' Appeal (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

In December 2007, the veteran testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of that proceeding is of record.

The Board notes that in a February 2007 statement, the 
veteran raised the issue of entitlement to a disability 
rating higher than 10 percent for tenosynovitis of the left 
wrist.  This claim is referred to the originating agency for 
appropriate action. 


FINDING OF FACT

The veteran's lung disability is etiologically related to his 
exposure to chemicals in service.


CONCLUSION OF LAW

A lung disability was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the veteran has 
been provided all required notice, to include notice 
pertaining to the disability-rating and effective-date 
elements of his claim.  In addition, the evidence of record 
is sufficient to establish his entitlement to service 
connection for a lung disability.  Therefore, no further 
development is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  Service connection may be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran contends that his lung disability resulted from 
his in-service exposure to chemicals, including gasoline, 
oils, and other fuels.  His account of his exposure to these 
chemicals is supported by his DD Form 214, which reflects 
that his occupational specialty was liquid fuel systems 
maintenance specialist.  The veteran testified that he seldom 
wore protective masks or clothing when performing his service 
duties.  He testified that he began smoking in service but 
quit in 1977.  He also testified that shortly after his 
release from active duty he noticed a decrease in his 
physical endurance.

Service medical records reflect that the veteran was treated 
for bronchitis but do not show that he was found to have a 
chronic lung disorder.  The report of a medical examination 
performed prior to separation notes that the veteran's lungs 
were found to be normal on clinical evaluation.  In the 
report of medical history completed in connection with the 
separation examination, the veteran denied having trouble 
with chronic or frequent colds and coughs, shortness of 
breath, or chest pain.  

The veteran testified that his lung problems initially were 
found in 1973 when he was preparing to undergo shoulder 
surgery and his physician noted the presence of a bleb in his 
right lung on an X-ray study.  The veteran stated that he 
attempted to obtain the 1973 records but was informed that 
they had not been retained by the hospital.  He reported 
having no additional lung problems until 2004, when he 
experienced a spontaneous right pneumothorax.  Private 
medical records confirm that he underwent an emergency 
thoracotomy in January 2004.

A September 2005 VA outpatient treatment record notes that 
the results of the veteran's most recent chest X-ray study 
indicated emphysema.  The veteran's physician, writing under 
the supervision of Dr. Victor Gordan, opined that this 
condition likely was secondary to his heavy smoking in the 
past.  However, the record indicates that the physician also 
discussed with the veteran the, "pulmonary hazards of 
combining petroleum chemical exposure with cigarette 
smoking."

In an October 2006 VA outpatient treatment record, Dr. Victor 
Gordan offered a different opinion regarding the etiology of 
the veteran's lung disability.  Dr. Gordan stated that this 
condition resulted from the veteran's long, intense exposure 
to a combination of petroleum products, diesel fumes, Agent 
Orange, and fumes from sewage incineration.  He supported his 
opinion by noting that the veteran first was diagnosed with 
bullous emphysema in 1973 and that his number of years of 
smoking at the time of initial diagnosis could not cause 
bullous emphysema.  He suggested that the respiratory 
symptoms exhibited by the veteran in service were caused by 
his exposure to these chemicals.

Affording the veteran the benefit of the doubt, the Board 
finds that the October 2006 medical opinion constitutes 
competent medical evidence that establishes a link between 
the veteran's current lung disability and his prolonged 
exposure to chemicals in service.  Accordingly, service 
connection for a lung disability is warranted.


ORDER

Service connection for a lung disability is granted.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


